Hecht, J. P.
(dissenting). I dissent.
In my view it is reasonable to conclude that the contract here required the plaintiff to reduce the moisture in the wood-flooring. after the fire retarding process. Otherwise it would have been meaningless to provide for guaranteed delivery in 90 days, since it is conceded that air drying required one year to bring the moisture content to the desired percentage.
It appears that the dispute here was in respect of a question of fact, that is the requirements of the contract and facts concerning the treatment of lumber in order to render that lumber fit for its announced and intended use.
Consequently, the decision of the Government contracting officer was binding upon plaintiff.
Aurelio and Tilzer, JJ., concur in Per Curiam opinion; Hecht, J. P., dissents with memorandum.
Order reversed, etc.